DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 1 and 3 filed 05/19/2022 are acknowledged by the examiner. 
Claims 1-20 are pending in the application. 
Claims 1-20 are currently under examination. 
Response to Arguments
Applicant’s arguments, see pages 16-18, filed 05/19/2022, with respect to independent claims 1 and 3 have been fully considered and are persuasive.  The rejection of 02/22/2022 has been withdrawn. However, a 112(a) new matter rejection has been made. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In independent claims 1 and 3, the claim states “wherein the forefoot flap is the only flap extending from either of the first and second forefoot lateral regions, and the forefoot flap neither overlaps nor is overlapped by another portion of the forefoot portion or the first and second forefoot lateral regions thereof,” however, this is new matter as the original specification filed on 11/12/2020 did not state these features. The MPEP 2173.05(i) also states that any negative limitation or exclusionary proviso must have basis in the original disclosure, thus “the forefoot flap neither overlaps nor is overlapped by another portion of the forefoot portion or the first and second forefoot lateral regions thereof” is considered new matter as there is no explicit statement about the forefoot flap overlapping the forefoot portion 26. In Figure 1 of applicant’s drawings, the forefoot portion 26 and forefoot flap 44 are seen overlapping each other, as the forefoot flap 44 is on top of the forefoot portion 26, and as the forefoot portion is a portion (a part or share of something larger), and the applicant does not specify in the specification where exactly the forefoot portion 26 begins/ends. The applicant also repeatedly states in the specification how the embodiment shown is a nonlimiting embodiment, and does not talk about other alternative embodiments, and does not state that the forefoot flap extends from either of the first and second forefoot lateral regions in the original specification that was filed.
The remaining claims are defective due to dependency. 
Specification
The amendment filed 05/19/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: In paragraph [0025], the applicant has added that the forefoot flap 44 is the only flap extending from either of the lateral regions 33 of the forefoot portion 26, and the forefoot flap 44 neither overlaps nor is overlapped by another portion of the forefoot portion 26 or the lateral regions 33 thereof, which is the same language from the amended claims 1 and 3. This is considered new matter as stated under the 112(a) rejection above. Figure 1 of applicant’s drawing shows that the forefoot flap 44 is overlapping forefoot portion 26 as they are on top of one another, and as the forefoot portion is a portion (a part or share of something larger), and the applicant does not specify in the specification or drawings where the forefoot portion 26 begins/ends.  
Applicant is required to cancel the new matter in the reply to this Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754